    Case 2:19-cv-02475-JTF-tmp Document 1 Filed 07/24/19 Page 1 of 6                        PageID 1


                                                                                I_) E· {~ L~ I\ / LC.. 1)
                                                                                . 1 - ..,     1 \      L
                                                                                                         ·
                               UNITED STA TES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE                  2019 JUL 24 PM ~: 2,
                                   Eastern (Jackson) DIVIS ION
                                                                                                    ,.
                                   Westem(Memphis) DIVISION                                         I



                                                      )
                                                      )
                 Plai ntiff,                          )
                                                      )
  vs .                                                )                               0.
                                                                                           ------
vq l~ro    R.e:fit1 i nq Cowipan y                    )
                                                      )
·T~nn e.,5s-ee,, L 1-C                                )
                 Defendant.                           )


                                               COMPLAINT




  1.      This action is brought for discrimination in employment pursuant to (check only those
          that apply):


                          T itl e VII of the Civi l Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                          to 2000e- l 7 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
                          Pub. L. o. 102-166) (race, co lor, gender, reli gion, national origin).
                          NOTE: In order to bring a suit in federal district court under Title VII,
                          you must first obtain a right to sue letter from the Equal Employment
                          Opportunity Commission.

                 D        Age Di scrimination in Em pl oyment Act of 1967, as codified, 29 U.S.C. §§
                          621 - 634 (amended in 1984, 1990, and by the Age Discrimination in
                          Employment Amendmen ts of 1986, Pub. L. No. 92-592, the Civil Rights
                          Act of 1991 , Pub. L. No . 102 -166)
                          NOTE: In order to bring a suit in federal district court under the Age
                          Discrimination in Employment Act, you must first fi le charges with the
                          Equal Employment Opportunity Commission.

                          Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                          - 121 17 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
                           110-325 and the Civil Rights Act of 1991 , Pub. L. No. 1102-166).
                          NOTE: In order to bring a suit in federal district court under the
                          Americans with Disabilities Act, you must first obtain a right to sue letter
                          from the Equal Employment Opportunity Commission.
     Case 2:19-cv-02475-JTF-tmp Document 1 Filed 07/24/19 Page 2 of 6                       PageID 2



                                                 JURISDICTION

2.             Jurisd iction is specifica ll y conferred upon this United States Di strict Court by the
               aforementioned statutes, as we ll as 28 U .S.C. §§ 133 1, 1343. Juri sdiction may also be
               appropriate under 42 U .S.C. § S 19 8 1, 1983 and 1985(3), as amended by the Civil Rights
               Act of 1991 , Pub . L. No . 102-166, and any related claims under Tennessee law.

                                                      PARTIES

3.             Plainti ff resides at:

 4170 Old Fo~+                                  Road
                                                STREET ADDRESS

      h___ b.,__,,V~_,
-=-s. . . . . e...__..J            Te.in ne-SS e. e      -"--3g>_J_is_ _, 90/-737-/.~/'7
               Counfy                   State                  Zip Code      Telephone Number

4.             Defendant(s) resides at, or its business is located at:

 .5 4 3 VV, Ma II ory Avenu-e_
                                                STREET ADDRESS

She-/bv                             M~Mph,·s , T-wr1e.ssee-, 3 8109
               Coun{y                   City                   State             Zip Code

NOTE : If more than one defendant, you must li st the names, address of each additional
defendant.




5.             The address at which I sought emp loyment or was em ployed by the defendant(s) is :

      5 4- 3 W. M a 11 o r- y Ave.. l'.l u. e,
                                                          2
     Case 2:19-cv-02475-JTF-tmp Document 1 Filed 07/24/19 Page 3 of 6                      PageID 3



                                            STREET ADDRESS

                            MJl.,rn Y? his , J;,,n ness e.--~ ,
                                        I
                                                                           3 8 / D9
                                 City                    State                  Zip Code

6.       The discriminatory conduct of whic h I complain in this action includes (check only those
         that apply)


                   D     Fai lure to hire

                   ~     Termination of my emp loyment

                   D     Failure to promote

                   [X]   Failure to accommodate my disability

                   D     Unequal terms and conditions of my employment

                   [Z]   Retaliation

                   D     Other acts(specify): _ _ _ _ _ _ _ _ _ __


NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by th e federa l district court.



         Date(s)

8.       I believe that the defendant(s) (check one):



                         is sti ll committing these acts against me.

                         is not sti ll committing these acts against me.


9.       Defendant(s) discriminated against me based on my:
         (ch eck only those that apply and state the basis for the discrimination. For example, if
         religious discrirnination is alleged, state your religion. If racial discrimination is alleged,
         state your race, etc.)

                                                    3
  Case 2:19-cv-02475-JTF-tmp Document 1 Filed 07/24/19 Page 4 of 6                    PageID 4




               []     Race   BI acl<-
               D      Color- - - - - - - - - - - - - - - - - - - -

               D      Gender/Sex _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               D      Religion _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               D      National Origin _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               ~      Disab ility   R_ igb   +k-11-e..e..   r<-p lac-Ltrt-e.11--i--
               D      Age. If age is checked, answer th e fo llowing:
                      I was born in _ _ _ _ _ . At the time(s) defendant(s) discriminated
                      against me.

                      I was [ ] more [ ] less than 40 years old. (check one)

 NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
 Commission can be considered by the federal district court.

 10.   The facts of my case are as follows:

l be.lie..v~ ¾a+I hQv~ b:e.ui d,'scr-imina±--d agctinst because of
my race, 1Black ih v!ola+ioy, oftt-e, ]I+fe.- VII of +he, C,'vil fsi8J,-fs
A:c...-+ of /9G,'-f:1 as am-e;ndJ, my h~,-119 ,o~rc~i~ecf gs hav/n5 a·
d·sab;t ·+y ih vio/cchon o++l'I~ A111<-r-ican s wi+h D,sab,'l,-t/es A~+
Atr1mdmf,nh Ac+; ,o-,d re+a Iia+J a9a ms+ for- f; l;·n3 pr~v•ou s
c..,hat9e-s   o+ d·.sc.,r,-rviiha+ibn,(f:~OG Char-9.vNos. ; 490-'J-')07 00'31,,
'-f-90-').1)07- O'J,..5(77          qnd   'f90-')...0t~- O'J.-1 Lf{g)      en1J LJ--90 - )i)ffl-Olu>&'-
                             (Attach additional sheets as necessary)

 NOTE: As additional support for your claim, you may attach to this complaint a copy of the

                                                  4
 Case 2:19-cv-02475-JTF-tmp Document 1 Filed 07/24/19 Page 5 of 6                         PageID 5



charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission .

11.     It is my best recollection that I fil ed a charge with the Tennessee Human Rights
      . Commission regarding defendant's all eged discriminatory conduct on :_ _ _ __

12.    It is my best recollection that I filed a charge w ith the Equal Employme9t OJportunity
       Commission regarding defendant's all eged discriminatory conduct on : 09 J').J) ~lg
                                                                                 Date

Only litigants all egin g age discrimination mu st answer Question #13.

13.    Since filin g my charge of age discrimination with the Equal Employm ent Opportunity
       Commission regarding defendant ' s alleged di scrim inatory conduct. (check one):



              D       60 days or more have elapsed

              D       Less than 60 days have elapsed .

14.    The Equal Emp loyment Opportunity Commi ssion (check one):



              D       has not issued a Right to Sue Letter.

              [X]     has issued a R ight to Sue letter, wh ich I received on   O4-/')_ CJ/'J..P IC/
                                                                                  Date

NOTE:        Th is is th e date you received the Right to Sue letter, not the date the Equal
Employ ment Opportunity Commission issued the Right to Sue letter.

15 . Attach a copy of the Ri ght to Sue letter from the Equal Employment Opportunity
Commission to this complaint.

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16.    I would like to have my case tried by a jury:

                      Yes

                      No



                                                 5
 Case 2:19-cv-02475-JTF-tmp Document 1 Filed 07/24/19 Page 6 of 6                   PageID 6



        WHEREFORE, plaintiff prays that the Court grant the following reli ef:

               D      direct that the Defendant emplo y Plaintiff, or

               D      direct that Defendant re-employ Plaintiff, or

               D      direct that Defendant promote Pl ain tiff, or

               D      order other equ itable or injunctive re li ef as fo llows: _ _ _ _ _ _ __




               D      direct th at Defendant pay Pl aintiff back pay in the amount of _ _ _ __
                      and interest on back pay;

                      direct th at Defendant pay Plaintiff compensatory dam ages: Specify the
                      amount and bas is for co mpensatory damages: l, D0 00 V.
                                                                          1
                                                                                00
                                                                                       i
                                                                                     r1 /os5      50 /a r-,·.e.5
                     anJ +hr« +im€..5 l,001000, 00 in ~<An i+t'v~ damq~-R__s


                                              SIGNATURffOF PLAINTIFF


Date:   Ju fy f-4,' 1--011
                                              4-17 0 a ld         For-e-s+ R.c1 .
                                              Address

                                             M~rnp/1rs          ~n n-es.se,e_
                                              qot-737- /~/7
                                              Phone Number




                                                 6
